ITEMID: 001-57566
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 1972
DOCNAME: CASE OF RINGEISEN v. AUSTRIA (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Pecuniary damage - financial award;Non-pecuniary damage - financial award
TEXT: 10. The Court is called upon to rule only on the question of the application of Article 50 (art. 50) in the present case. Thus, as regards the facts the Court will confine itself here to giving a brief outline and for the rest it refers to paragraphs 12 to 80 of its judgment of 16 July 1971.
11. That judgment concerned, inter alia, the detention of Ringeisen while on remand from 5 August to 23 December 1963, that is four months and eighteen days, and from 15 March 1965 to 20 March 1967, that is two years and five days.
12. Ringeisen’s lawyer wrote, on 23 July 1971, to the Austrian Federal Minister of Justice requesting him, with reference to the judgment of 16 July and to Articles 5 § 5 and 50 (art. 5-5, art. 50) of the Convention, to make proposals for the reparation of the damage allegedly sustained by the applicant. It was claimed that the applicant had, "as a result of his unjustified detention", suffered over and above the loss of his fortune irremediable damage to his health which reduced his life expectancy and made constant medical care necessary. The applicant’s lawyer therefore requested the Minister to advance on account the sum of 50,000 German marks (DM). In a reminder dated 2 August, he insisted that the matter should be dealt with promptly, having regard, in particular, to Ringeisen’s state of health.
On 10 September 1971, the Minister replied that in view of his Ministry’s competence under the Constitution it was not in a position to deal with the matter.
13. Meanwhile, Ringeisen had addressed his request to the Commission on 18 August 1971. He laid emphasis on the fact that he was still in very difficult circumstances due to his poor state of health and he asked the Commission "to apply to the ... Court ... on (his) behalf and to have a decision taken in accordance with Article 50 (art. 50) of the Convention ...".
The applicant has set out more particulars of his claims in letters which he and his wife sent to the Commission on 24 November 1971, 10 December 1971, 21 January 1972 and 8 February 1972. He alleges that he has sustained considerable material damage resulting, inter alia, from interference with the conduct of his business and from loss of property and rents in Austria and for this he claims some 100 million Schillings. Furthermore, he states that he is entitled to compensation, in an amount which he leaves the Court to assess: for personal injury, for damage to his reputation and "for detention".
